DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a response to the amendment filed 2/12/2021.  Claims 10, 12 and 19-22 are under examination.  The restricted claims 1-4 and 6 have been withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 19, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2008/0253499) in view of Chen (10,140,913).
Regarding claim 10, Chan et al.’s figure 7 shows a gate driver circuit comprising a QB node unit (204) to control a QB-node (NT2) being a gate node of a pull down transistor (T5), wherein the QB node control unit comprises a first transistor (T7) connected to a 

Chan et al.’s figure 7 does not show: (1) a second transistor connected to the QP node for controlling the QP node and an electrode of the second transistor is connected to an output terminal of the gate driver (i.e., transistor T2; figure 7A of the present invention); (2) the gate electrodes of the first transistor (T7; Chen et al.’s figure 7) and the third transistor (T9, Chen et al.’s figure 7) controlled by a start signal as called for in claim 10.

Regarding the difference as noted in the item (1), Chen’s figure 10 shows a QB node control unit (M1-M5) of a gate driver circuit further including a second transistor (M1) controlled by a first clock signal (CLK) and is connected to a QP node (PD_CN) for the controlling the QP node to ensure the QB-Node (PD) is at logic high during the pulling down holding phase thus to prevent erroneous operation (see paragraph 0112).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Chen’s second transistor (M1) controlled by the clock signal in Chan et al.’s circuit arrangement for the purpose of preventing erroneous operation as taught by Chen reference.
Regarding the limitation of the second electrode of the second transistor connected to the output of the driver circuit, Chan et al.’s second transistor (M1) is coupled to a gate off 

Regarding the difference noted in item (2), Chan et al. reference shows the first transistor (T7; Chan et al.’s figure 7) and the third transistor (T9; Chan et al.’s figure 7) coupled to receive the gate on voltage (NT1) to the pull up transistor (T1) instead of receiving a start signal (Vo(n-1)) as called for in claim 10.  Chan et al.’s figure 4A shows a timing relationship between the gate on voltage (Vc1(n)) and the start signal (Vo(n-1)).  During the period TP1, both the gate on voltage (Vc1(n)) and the start signal (Vo(n-1)) are at the same logic level.  Thus, one skilled in the art would have been readily recognized that whether the first transistor (7) and the third transistor (T9) are receiving the gate on voltage or the start signal, the circuit operation remains unchanged.  Therefore, outside of 

Also, it is noted that: (1) the timing relationship between the gate on voltage Q2 and the start signal (VST) in figure 6B of the present invention is the same as the timing relationship of between the gate on voltage (Vc1(n)) and the start signal (Vo(n-1)) of Chan et al.’s figure 4A; (2) figure 6A of the present invention also suggests that the gate electrodes of the first transistor (T1) and the third transistor (T3) can also be connected to the gate on voltage (Q1).

 

 Regarding claim 19, the combination of Chan et al. and Chen references shows a fifth transistor (T4; Chan et al.’s figure 7).

Regarding claim 20, the combination of Chan et al. and Chen references shows a sixth transistor (T5; Chan et al.’s figure 7).

Regarding claim 22, the combination of Chan et al. and Chen references shows a third capacitor (C connected between NT1 and OUT; Chan et al.’s figure 7) 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2008/0253499) and Chen (10,140,913) and in further view of Moon (US 2005/0220262).	
Regarding claim 12, the combination of Chan et al. and Chen references show all the aspects of the present invention as noted above except for a second capacitor connected between the QB node and a gate off voltage (ground voltage) as called for in claim 12.
Moon shows a driver circuit including a second capacitor (CQB) connected between the QB node (QB) and a gate off voltage (Vss) for removing unwanted noise at the QB node (see paragraph 0075).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Moon’s capacitor in Chan et al.’s circuit arrangement for the purpose of removing unwanted noise at the QB node as taught by Moon reference.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2008/0253499) and Chen (10,140,913) and further in view of Nagao (US 2004/0140839).
Regarding claim 21, the combination of Chan et al. and Chen refernece shows a gate driver circuit comprising all the aspects of the present invention as noted above except for a seventh transistor (T7; figure 5A of the present invention) as called for in claim 21.
Nagao’s figure 9A shows a gate driver including a transistor (901) connecting between an input transistor (101) and a pull up transistor (105).  Such an arrangement is necessary to reduce stress on the input transistor, thus, prevent erroneous operation (see paragraphs 0199-0203).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Nagao’s transistor (901) in Chan et al.’s circuit .

Claims 10, 19, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (10,140,913) in view of Tan et al. (US 2015/0043703).
Regarding claim 10, Chen’s figure 10 shows a gate driver circuit comprising a QB node unit (M2-M4) comprising a first transistor (M3), a second transistor (M1), a third transistor (M4), a fourth transistor (M5), a first clock signal (CLK), a second clock signal (CLKB), a QP node (PD_CN), a QB-node (PD), a gate off voltage (Vss).

Chen reference does not show: (1) a first capacitor; (2) the gate electrodes of the first transistor (M3) and the third transistor (M4) controlled by a start signal; (3) an electrode of the second transistor (M1) connected to an output terminal of the gate driver as called for in claim 10.

Regarding the difference as noted in item (1), Tan et al.’s figure 14 and figure 15 teaches that a transistor T10 can be replaced with a capacitor (C3) without altering a circuit operation of a control unit of a gate driver.  Thus, one skilled in the art would have been recognized that Chen’s transistor (M2) can be substituted by Tan et al.’s capacitor (C3). Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have Chen’s transistor (M2) be replaced by a capacitor because they are functionally equivalent and a substitution of one for the other will not alter the circuit operation as taught by Tan et al. reference.  

Regarding the difference noted in item (2), Chen reference shows the first transistor (M3, Chen’s figure 10) and the third transistor (M4; Chen’s figure 10) coupled to receive the gate on voltage (PU; Chen’s figure 10) instead of receiving a start signal (INPUT) as called for in claim 10.
Chen’s figure 11 shows a timing relationship between the gate on voltage (PU) and the start signal (INPUT).  During the period T1, both the gate on voltage (PU) and the start signal (INPUT) are at the same logic level.  Thus, one skilled in the art would have been readily recognized that whether the first transistor and the third transistor are receiving the gate on voltage or the start signal, the circuit operation remains unchanged.  Therefore, outside of any non-obvious results, the obviousness of using the start signal to drive the first transistor and the third transistor instead of the gate on voltage will not be patentable under 35USC 103.  

Also, it is noted that: (1) the timing relationship between the gate on voltage Q2 and the start signal (VST) in figure 6B of the present invention is the same as the timing relationship of between the gate on voltage (PU) and the start signal (INPUT) of Chen’s figure 11; and (2) figure 6A of the present invention also suggests that the gate electrodes of the first transistor (T1) and the third transistor (T3) can also be connected to the gate on voltage (Q1).

Regarding the difference as noted in item (3), Chan et al. reference shows a second electrode of the second transistor (M1; Chen’s figure 10) coupled to gate off voltage 


Regarding claim 19, the combination of Chen and Tan et al. references shows a fifth transistor (M7; Chen’s figure 10).

Regarding claim 20, the combination of Chen and Tan et al. references shows a sixth transistor (M8; Chen’s figure 10).

Regarding claim 22, the combination of Chen and Tan et al. references shows a third capacitor (C1; Chen’s figure 10).


Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (10,140,913) and Tan et al. (US 2015/0043703) and further in view of Moon (US 2005/0220262)
Regarding claim 12, the combination of Chen and Tan et al. references show all the aspects of the present invention as noted above except for a second capacitor connected between the QB node and a gate off voltage (ground voltage) as called for in claim 12.
Moon shows a driver circuit including a second capacitor (CQB) connected between the QB node (QB) and a gate off voltage (Vss) for removing unwanted noise at the QB node (see paragraph 0075).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Moon’s capacitor in Chen’s circuit arrangement for the purpose of removing unwanted noise at the QB node as taught by Moon reference.
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (10,140,913) and Tan et al. (US 2015/ and further in view of Nagao (US 2004/0140839).
Regarding claim 21, the combination of Chen and Tan et al. references shows a gate driver circuit comprising all the aspects of the present invention as noted above except for a seventh transistor (T7; figure 5A of the present invention) as called for in claim 21.
Nagao’s figure 9A shows a gate driver including a transistor (901) connecting between an input transistor (101) and a pull up transistor (105).  Such an arrangement is necessary to reduce stress on the input transistor, thus, prevent erroneous operation (see paragraphs 0199-0203).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Nagao’s transistor (901) in Chen’s circuit arrangement .
Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive.  Regarding the rejection of claims10, 19, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. (US 2008/0253499) in view of Chen (10,140,913), applicant argues that Chan’s FIG. 4A shows that both the gate on voltage (Vcl(n)) and the start signal (Vo(n-l)) are at the same logic level during TP1, but both the gate on voltage (Vcl(n)) and the start signal (Vo(n-l)) are at different logic levels during TP2, thus, by applying the start signal (Vo(n-1)) to the first transistor (T7) and the third transistor (T9), the circuit operation would be changed during TP2 found not persuasive.  During TP2, the gate on voltage (Vc1(n)) is at high logic level which causes the voltage level of the QB node (NT2) assume a low logic level.  This exact scenario happens as the start signal (Vo(n-1)) was applied to the first transistor (T7) and the third transistor (T9) (i.e., during the TP2, the start signal (Vo(n-1)) and the second clock signal (CLK) are at low logic levels (Vss) which causes the voltage level of the QB node (NT2) assumes low logic level).  Thus, by applying the start signal (Vo(n-1)) to the first transistor (T7) and the third transistor (T9), the circuit operation would remain unchanged.  Thus, the rejection is deemed proper.

Regarding the rejection 10, 19, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (10,140,913) in view of Tan et al. (US 2015/0043703), applicant argues that Chen’s FIG. 11 shows that both the gate on voltage (PU) and the start signal 

Regarding the Chan’s figure 7, it shows that the fourth transistor (T8) having a gate electrode connected to the QP node (Vc3(n)) and configured to apply a second clock signal (CLKB) to the QB node as recited in claim 10.

Regarding the limitation “a second transistor is controlled by a first clock signal”, “wherein an electrode of the second transistor is connected to an output terminal outputting an output signal of the gate driver”, and “wherein the second transistor is turned on, such that the output signal of the driver is applied to the QP node, and the fourth transistor is turned on, such that the second clock signal is applied to the QB –node, while the output signal of the gate driver is a gate on voltage” as called for in claim 10.  It is noted in the above rejection, Chan et al. reference shows a second electrode of 
Having the second electrode of the second transistor connected to the output signal of the driver for the reasons noted above, when the second transistor is turned on, the output signal of the driver would be applied to the QP node, and the fourth transistor is turned on, such that the second clock signal would also be applied to the QB –node, while the output signal of the gate driver is a gate on voltage.

The rejection is deemed proper.  Therefore, claims 10, 12 and 19-22 remains rejected.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        6/17/2021